DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 5 May 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallimore (US 4179113) in view of Inoue et al. (JP 58-2147) (hereinafter Inoue).
Regarding claim 1, the Gallimore reference discloses a packaging machine including a supply unit (15) for providing packaging goods (leaflets 16).  Gallimore includes a photosensor (90) which gives an alarm when additional leaflets are required.  Gallimore does not disclose the display device and the control unit as set forth in claim 1.
The Inoue reference discloses a sheet feeding device which includes a display device (fig. 4, LEDs) assigned to a supply unit (fig. 1, storage tray 1 and intermediate plate) , wherein the display device (LEDs) is adapted to display at least one optical marking which is different from an alphanumeric display (the LEDs are lights which are illuminated), wherein the at least one optical marking is indicative of a fill level of the supply unit (the LEDs are illuminated based on the fill level in the storage tray 1), and wherein the at least one optical marking is variably adaptable as a function of at least one process parameter different from the fill level in a way that an assignment of the at least one optical marking to a certain degree of the fill level of the supply unit is changeable (the process parameter is the weight of the stack of sheets on top of the intermediate plate 2 which is changeable, and the movement is detected by a brush 20 and conductive portions 21); and a control unit (circuit board 19), which communicates with the display device (LEDs) and which is configured to adapt the at least one optical marking as a function of the at least one process parameter different from the fill level (the LEDs are illuminated based on the change of the weight of the stack of sheets which causes movement of the intermediate plate 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gallimore packaging machine by having incorporated a display device assigned to the supply unit, wherein the display device is adapted to display at least one optical marking which is different from an alphanumeric display, wherein the at least one optical marking is indicative of a fill level of the supply unit, and wherein the at least one optical marking is variably adaptable as a function of at least one process parameter different from the fill level in a way that an assignment of the at least one optical marking to a certain degree of the fill level of the supply unit is changeable; and a control unit, which communicates with the display device and which is configured to adapt the at least one optical marking as a function of the at least one process parameter different from the fill level, as suggested by Inoue, in order to accurately detect the residual quantity of leaflets (16) within the supply unit (15) in a manner that goes beyond merely providing a photosensor (90) which gives an alarm when additional leaflets are required.  In this instance, a skilled artisan could have easily incorporated the structure into the Gallimore packaging machine and achieve predictable and successful results with the incorporated structure, especially since it involves no more than the predictable use of prior art elements according to their established functions.
Regarding claim 3, the Gallimore packaging machine, as modified by Inoue above, teaches the display device (Inoue: LEDs) is arranged on or in the supply unit (as seen in Inoue, and as would be incorporated in Gallimore, the display device (LEDs) is arranged on the display panel 23 of the supply unit 1).
Regarding claim 4, the Gallimore packaging machine, as modified by Inoue above, teaches the display device (Inoue: LEDs) is arranged on the supply unit.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have moved the display device such that it is arranged along the plurality of package goods or packaging materials in the supply unit.  In this instance, it would have merely been an obvious choice of design based on the relocation of the working parts to have arranged the LEDs provided by Inoue along the chute (15) and thus the display device would be arranged along the plurality of package goods or packaging materials in the supply unit.
Regarding claim 5, the Gallimore packaging machine, as modified by Inoue above, does not expressly disclose the display device is partially covered by the plurality of package goods or packaging materials.  However, such would have been an obvious choice of design merely based on the relocation of the working parts of the display device especially since applicant has not disclosed that having the display device arranged in this manner solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the display device arranged wherever is desired as long as the operator can see the display as needed.
Regarding claim 6, the Gallimore packaging machine, as modified by Inoue above, teaches that the display device (Inoue: LEDs) is configured as a light-emitting strip (Inoue: fig. 4), which comprises a plurality of individually actuatable light-emitting fields (individual LEDs).
Regarding claim 7, the Gallimore packaging machine, as modified by Inoue above, does not expressly disclose the at least one optical marking is projected onto the plurality of package goods or packaging materials.  However, such would have been an obvious choice of design merely based on the relocation of the working parts of the display device especially since applicant has not disclosed that having the display device arranged in this manner solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the display device arranged wherever is desired as long as the operator can see the display as needed.
Regarding claim 8, the Gallimore packaging machine, as modified by Inoue above, teaches the display device (Inoue: LEDs) is configured as an optical signal device (the LEDs are lights which provide an optical signal) on the supply unit.
Regarding claim 9, the Gallimore packaging machine, as modified by Inoue above, teaches the at least one process parameter different from the fill level corresponds to a format of the plurality of package goods or packaging materials and/or to a packing density of the plurality of package goods or packaging materials in the supply unit (Inoue: the weight of the stack of sheets on the tray corresponds to a packing density of the plurality of package goods or packaging materials in the supply unit); and wherein the packaging machine further comprises a sensor (Inoue: sensor 20, 21), which communicates with the control unit (Inoue: 19) and which is configured to determine the process parameter different from the fill level (Inoue: the change in the weight is determined by the movement of the intermediate plate which moves the sensor 20, 21, and the movement of the sensor is determined by the control 19 based on the change in weight); wherein the control unit (Inoue: 19) is configured to adapt the at least one optical marking (Inoue: LEDs) as a function of the determined process parameter different from the fill level (the LEDs are illuminated based on the change of the weight of the stack of sheets which causes movement of the intermediate plate 2).
Regarding claim 10, the Gallimore reference discloses a method of operating a packaging machine including providing a plurality of package goods or packaging materials in a supply unit of the packaging machine (a supply unit (15) for providing packaging goods (leaflets 16)).  Gallimore includes a photosensor (90) which gives an alarm when additional leaflets are required.  
Gallimore does not disclose (b) displaying, by means of a display device, at least one optical marking which is different from an alphanumeric display, wherein the at least one optical marking is indicative of a fill level of the supply unit, and wherein the at least one optical marking is variably adaptable as a function of at least one process parameter different from the fill level in a way that an assignment of the optical marking to a certain degree of the fill level of the supply unit is changeable; (c) determining the at least one process parameter different from the fill level; and (d) adapting the at least one optical marking as a function of the at least one process parameter different from the fill level.
The Inoue reference discloses a sheet feeding device which includes a display device (fig. 4, LEDs) assigned to a supply unit (fig. 1, storage tray 1 and intermediate plate) , wherein the display device (LEDs) is adapted to display at least one optical marking which is different from an alphanumeric display (the LEDs are lights which are illuminated), wherein the at least one optical marking is indicative of a fill level of the supply unit (the LEDs are illuminated based on the fill level in the storage tray 1), and wherein the at least one optical marking is variably adaptable as a function of at least one process parameter different from the fill level in a way that an assignment of the at least one optical marking to a certain degree of the fill level of the supply unit is changeable (the process parameter is the weight of the stack of sheets on top of the intermediate plate 2 which is changeable, and the movement is detected by a brush 20 and conductive portions 21); and a control unit (circuit board 19), which communicates with the display device (LEDs) and which is configured to adapt the at least one optical marking as a function of the at least one process parameter different from the fill level (the LEDs are illuminated based on the change of the weight of the stack of sheets which causes movement of the intermediate plate 2).
Thus, Inoue teaches (b) displaying, by means of a display device (LEDs), at least one optical marking (a light) which is different from an alphanumeric display, wherein the at least one optical marking is indicative of a fill level of the supply unit (the LEDs are illuminated based on the fill level in the storage tray 1), and wherein the at least one optical marking is variably adaptable as a function of at least one process parameter different from the fill level in a way that an assignment of the optical marking to a certain degree of the fill level of the supply unit is changeable (the process parameter is the weight of the stack of sheets on top of the intermediate plate 2 which is changeable, and the movement is detected by a brush 20 and conductive portions 21); (c) determining the at least one process parameter different from the fill level; and (d) adapting the at least one optical marking as a function of the at least one process parameter different from the fill level (for c and d: the LEDs are illuminated based the control 19 on the change of the weight of the stack of sheets which causes movement of the intermediate plate 2).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gallimore method of operating a packaging machine by having incorporated (b) displaying, by means of a display device, at least one optical marking which is different from an alphanumeric display, wherein the at least one optical marking is indicative of a fill level of the supply unit, and wherein the at least one optical marking is variably adaptable as a function of at least one process parameter different from the fill level in a way that an assignment of the optical marking to a certain degree of the fill level of the supply unit is changeable; (c) determining the at least one process parameter different from the fill level; and (d) adapting the at least one optical marking as a function of the at least one process parameter different from the fill level, as suggested by Inoue, in order to accurately detect the residual quantity of leaflets (16) within the supply unit (15) in a manner that goes beyond merely providing a photosensor (90) which gives an alarm when additional leaflets are required.  In this instance, a skilled artisan could have easily incorporated the structure used to perform the method steps into the Gallimore packaging machine and method of operating the packaging machine, and achieve predictable and successful results with the incorporated structure, especially since it involves no more than the predictable use of prior art elements according to their established functions.
Regarding claim 11, the Gallimore method of operating a packaging machine, as modified by Inoue above, teaches step (c) comprises: detecting the at least one process parameter different from the fill level by means of a sensor (Inoue: sensor 20, 21); or calling up the at least one process parameter different from the fill level from a database; or entering the at least one process parameter different from the fill level by way of an input device.
Regarding claim 12, the Gallimore method of operating a packaging machine, as modified by Inoue above, teaches step (d) comprises changing the assignment of the optical marking to the certain degree of the fill level (Inoue: depending of the certain degree of the fill level on the intermediate plate 2, the assignment of which LEDs are illuminated is changed).
Regarding claim 13, the Gallimore method of operating a packaging machine, as modified by Inoue above, teaches the at least one process parameter different from the fill level corresponds to a batch size, to a number of package goods or packaging materials still needed for a batch, to a format of the plurality of package goods or packaging materials, to a packing density of the plurality of package goods or packaging materials in the supply unit, to an output rate of the packaging machine, and/or to an optimum operating point of a removal device assigned to the supply unit (Inoue: the weight of the stack of sheets on the tray corresponds to a packing density of the plurality of package goods or packaging materials in the supply unit).
Regarding claim 14, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Gallimore method of operating a packaging machine, as modified by Inoue above, by determining, in step (c), a first number of package goods or packaging materials corresponding to a holding capacity of the supply unit; determining, in step (c), a second number of package goods or packaging materials corresponding to a number of package goods or packaging materials still needed for the batch being processed by the packaging machine at the time in question; comparing the first number of package goods or packaging materials with the second number of package goods or packaging materials; and adapting the at least one optical marking when the second number of package goods or packaging materials is less than or equal to the first number of package goods or packaging materials.  In this instance, a skilled artisan would have recognized that such method steps are merely obvious calculations done to determine the difference between the maximum number (the first number) of packaging leaflets 16 in the supply 15 of the Gallimore packaging machine and its relationship to how many containers 13 can be filled or are needed to be (the second number) with the leaflets.  The LEDs now provided by Inoue and the control of the illuminating of the LEDs could have easily been modified by a skilled artisan to encompass illuminating when the second number of package goods or packaging materials is less than or equal to the first number of package goods or packaging materials by a mere change to the control 19).
Regarding claim 15, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Gallimore method of operating a packaging machine, as modified by Inoue above, by determining, in step (c), an optimum operating point of a removal device assigned to the supply unit; and adapting, in step (d), the at least one optical marking by assigning the optical marking to the determined optimum operating point.  In this instance, a skilled artisan could have easily modified the control 19 provided Inoue in the method of operating the packaging machine of Gallimore to have performed such a step since such is merely a choice of design as to when the LEDs are illuminated.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Herzog (US 2005/0252172).
Regarding claim 2, the Gallimore packaging machine, as modified by Inoue above, teaches that the at least one optical marking is a color marking (the now incorporated LEDs from Inoue are each a light with a color), wherein the color of the color marking or the color progression of the color marking is adaptable as a function of the at least one process parameter different from the fill level (the color progression is read as which of the LEDs is illuminated, since the LEDs are illuminated in a progression depending on the weight of the stack of sheets on the tray 2 in Inoue).  
However, to the extent that such is disagreed with, the Herzog reference teaches that it is old and well known in the relevant art to provide at least one optical marking is a color marking (colored LEDs in a bar graph 38), wherein the color of the color marking or the color progression of the color marking is adaptable as a function of a difference in a power level (paragraphs [0036]-[0039]: “benefit of using a graduated display is that an operator can see the rising power consumption from a distance so that he/she may take appropriate action when the power drawn gets close to the maximum power allowed under the selected power setting”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Gallimore packaging machine by having had the at least one optical marking (LEDs incorporated from Inoue) is a color marking, wherein the color of the color marking or the color progression of the color marking is adaptable as a function of the at least one process parameter different from the fill level, as suggested by Herzog, in order to use a graduated display so that an operator can see a change in value from a distance so that he/she may take appropriate action when necessary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show various methods and machines related to packaging including the use of sensors and optical display devices.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        11 August 2022